Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments

2.	This office action is in response to the reply filed on 9/6/22.  In the reply, the applicant amended claims 1-2, 7, 11-12; added new claims 14-19.  Claims 1-19 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-3, 6-11, 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beebe et al. (US2006/0269531) (“Beebe”) in view of Coston et al. (US 2002/0010414) (“Coston”).
Beebe discloses: A method of enabling the delivery of therapeutic substances into cells of tissue of a mammal by using a spark electropermeabilizing device to deliver an electropermeabilizing electric voltage potential to the surface of a mammalian tissue, comprising: generating a voltage potential [0083]; delivering said generated voltage potential in the form of a spark that jumps a gap to the surface of the mammalian tissue (load 118) without causing macroscopic damage to an integrity of the surface of the mammalian tissue (“intact cells and tissues” [0037]); and delivering the therapeutic substances to cells within the mammalian tissue. [0009, 0061, 0074, 0037].  Coston, in the analogous art, also teaches tissue electroperforation without the treatment electrode contacting the membrane [0015].  In Conston the distal end of a housing (spacers 42, see [0091]) is placed in contact with the surface of the mammalian tissue with the distal end of the housing extending distally beyond a distal end of an electrode by a predetermined distance, thus the generated voltage potential jumps a gap from the distal end of the electrode to the surface of the mammalian tissue without contacting the tissue itself [0015,19,20,91].  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the device of Beebe with the housing spacers as taught by Coston to prevent undesirable damages to deeper tissues [0091].
(claim 2) the predetermined distance is a first predetermined distance (spacer of Coston) and the delivering step comprises delivering the voltage potential across a space gap in a spark-gap regulator 132 wherein the space gap defines a second predetermined distance (gap distance, d) [0083]
(claim 3) the generated voltage potential is from 0.9 kV to 109 kV. [0083]
(claim 6) the delivered voltage potential has a pulse length of about between 5 nanoseconds and 5 microseconds. [0020]
(claims 7,19) the generated voltage potential is repeated a multiplicity of times between 2 and 20 pulses of the generated voltage potential. [0087,0090] (via control circuitry 122) to deliver between 1 to 100 individual sparks to the surface of the mammalian tissue
(claim 8, 9) the therapeutic substance comprises a polynucleotide encoding an expressible polypeptide; a polypeptide. [0037]
(claim 10) the energy source of the electric voltage potential is selected from one of a 1, 3, 9 or 12V battery, a piezoelectric crystal, a charged induction coil, a van de Graaff generator, and a charged capacitor. [0089], [0084] (128, DC power supply 130)
(claim 11) discharging from the electrode directly to the surface of the mammalian tissue (see Coston [0015]).
(claim 18) the distal end of the electrode has a shaped form (spherical, pointed, flat) see Coston Fig. 7a

6.	Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beebe in view of Coston.
Based on the pulse length and voltage potential generated within a predetermined space gap, Beebe discloses the limitations within the claimed ranges (see above).  However, Beebe does not directly disclose the total electric charge and the total energy imparted onto the surface of the mammalian tissue as claimed in claims 4 and 5.  However, these are extrapolations of measurements that can be calculated by a person having ordinary skill in the art.

(claim 4) wherein the delivered voltage potential further comprises a total electric charge of about between 2.8x10E-8 and 2.5x10E-6 Coulombs.
(claim 5) wherein the delivered voltage potential imparts a total energy to the surface of a mammalian tissue about between 0.000025 and 0.27 Joules.
7.	Claims 12-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beebe in view of Coston further in view of Truckai et al. (US 6,413,256) (“Truckai”).
Beebe/Coston discloses the invention as substantially claimed, including a spark gap regulator 132, providing a supply electric lead 128, 130 and a receiving electric lead 126 (Fig. 7) all within a pulse generator 100.  Beebe does not directly disclose that these are all within an electrically inert housing having an atmospheric pressure in the housing adjusted to a predetermined value.
Truckai, in the analogous art, teaches the spark-gap regulator having an electrically inert spark-gap housing (housing 12/13); a supply electric lead (24) and a receiving electric lead (lead connected to 30) each placed within the housing and being electrically isolated from one another; and a space gap between
the supply electric lead and receiving electric lead inside the housing (Fig. 1), wherein the space gap has a predetermined size for discharging a predetermined amount of electrical potential when a source of electrical potential is applied to the supply lead (col. 6, lines 12-16 disclose the distance between the electrodes (the gap) determines the amount of electric potential/voltage threshold), and adjusting an atmospheric pressure in the housing to a predetermined value (C3L14-32).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the device of Beebe/Coston with the housing having a predetermined atmospheric pressure within it as taught by Truckai in order to adjust the threshold voltage.
(claim 13) Beebe discloses: the space gap has a measurement of between 0.01 cm and 4 cm. [0083]
(claims 14-15) The spark gap regulator housing is located within the housing and provides a vacuum at the space gap (Truckai C14L41-61)
(claims 16-17) the first predetermined distance (Coston) is constant and the second predetermined distance is equal to or greater than the first predetermined distance (see Truckai Fig. 19)
Response to Arguments
8.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783